Citation Nr: 1723125	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-34 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this issue in February 2015 for further development.  The issue has now been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran is employed and not precluded from securing substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these claims in February 2015.  The Board instructed the RO to: (1) request Social Security Disability records directly from the Social Security Administration (SSA); (2) request documentation concerning any determination on the Veteran's claim for New York State disability benefits; (3) obtain all outstanding VA treatment records dated for the entire period on appeal; (4) request that the Veteran furnish all dates and places of treatment for his service-connected disabilities and request copies of any such records after the Veteran provides authorization; (5) schedule the Veteran for a VA examination to determine the severity of his service-connected disabilities; and (6) readjudicate the issue.  The RO attempted to obtain records from SSA in May and October of 2015 and was informed in December 2015 that medical records for the Veteran did not exist.  The RO requested records from New York state in July and October 2015 and was informed in October 2015 that records for the Veteran did not exist.  The RO contacted the Veteran in May 2015 requesting the dates and places of any treatment the Veteran received for his service-connected disabilities, and the Veteran did not respond to this request.  Updated VA treatment records were retrieved in October 2015, and the Veteran received an adequate VA medical examination in July 2015.  The issues were readjudicated in a February 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in August 2009 provided compliant notice.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, including VA medical records and service treatment records (STRs).  

The Veteran was afforded VA examinations to evaluate the severity of his service-connected disabilities and how they impacted his employment in September 2009 and July 2015.  
Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Legal Criteria

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2016); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2016).  

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.

Where the above percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.  

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

Medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, while the rating agency is responsible for interpreting reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

IV.  Analysis

As an initial matter, the Veteran is service connected for lumbosacral strain rated as 40 percent disabling, lumbar radiculopathy of the left lower extremity rated as 20 percent disabling, and lumbar radiculopathy of the right lower extremity rated as 10 percent disabling, and his combined rating is 60 percent from July 25, 2008.  As such, the schedular criteria for a TDIU of having service-connected disabilities resulting from one common etiology rated as 60 percent disabling are met for the entire period of the appeal.  See 38 C.F.R. § 4.16.

The Veteran has maintained full time employment since February 1995 in electronic repair, diagnosing and repairing microwave ovens, toasters, and other small appliances.  The Veteran's brother partially owns the company in which the Veteran in employed.  The Veteran's supervisor submitted a statement in August 2009 reporting that the Veteran had requested and was granted a transfer from road service tech to shop service tech because of his back disability.  He had not lost any time from work in the past year, and was expected to return to work following back surgery in July 2009.

The Veteran argues that he works in a protected work environment and reports that his employer has made several accommodations for his service-connected disabilities.  The Veteran was allowed to modify his work responsibilities so that he no longer had to make long drives in the car, which irritated his service-connected disabilities.  He asserted that he was unable to drive because of the medications he takes for his back disability.  The Veteran states that he primarily works in one location and is assisted in lifting heavy objects, he is also able to take breaks if he is having difficulty standing or sitting.  He also asserted that he earns less money after having transferred to his current position within the company.  The Veteran was concerned that the company was to be sold, and he was worried that he would not be guaranteed with his current position.  

The Board observes that the Veteran underwent a VA examination in September 2009.  He was noted to work full time and be gainfully employed.  However, when assessing the functional effects of his service-connected low back disability, the examiner also included the effects of his non-service connected disabilities, to include his cervical spine and right shoulder, on his ability to work.  As it was not clear from the examination report how solely the Veteran's service-connected low back disability affected his employment, another VA examination was scheduled.  

The Veteran was afforded a VA examination in July 2015.  The examiner took the medical history from the Veteran, reviewed the electronic claims file, and performed an in-person examination.  The Veteran reported that can sit for 30 minutes, can stand for about an hour, and can lift/carry light objects.  However, he could not bend frequently.  The examiner concluded that the Veteran's service-connected disabilities precluded him from repetitive bending, prolonged sitting or standing and moderate or heavy lifting, and determined that the Veteran was able to perform sedentary tasks and light manual tasks.

Though the Veteran reports a significant decrease in his annual income after modifying his work responsibilities to exclude driving long distances, the record indicates that he is capable of substantially gainful employment, and has maintained such throughout the appeal period.  

The Board finds that a TDIU is not warranted at any time during the period of the appeal because the Veteran was employed full time.  Importantly, the Board finds that the Veteran's back disability and lower extremity bilateral radiculopathy did not preclude the Veteran from obtaining and maintaining substantially gainful employment because his service-connected disability limitations do not preclude him from performing sedentary tasks and light manual tasks.  The Veteran reported that can sit for 30 minutes, can stand for about an hour, and can lift/carry light objects.  He previously described his work history as performing electrical repair.  The Board concludes that even if the Veteran's service-connected back disability precludes work that involves driving long distances or carrying heavy objects, it does not preclude work that involves sitting for 30 minutes, standing for one hour, and lifting and carrying light objects.  Thus, even if the duties of his current job changed, he is still able to perform smaller product electric repair work, as he did previously.  Therefore, the Board finds that the Veteran is able to secure or follow a substantially gainful occupation, and was able to do so throughout the period of the appeal.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a TDIU is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


